 In the Matter of GRACE LINE,INC., EMPLOYERandAMERICAN MER-CHANT MARINE STAFFOFFICERS'ASSOCIATION, AFFILIATEDWITH THEA. F. OF L., PETITIONERIn the Matter of GRACE LINE, INC., EMPLOYERandAMERICAN MER-CHANT MARINE STAFF OFFICERS' ASSOCIATION, INC., PETITIONERCases Nos. .t'-R-7389 and ,0-R-1132, respectively.Decided Jwne17, 1947Williamson cfi Wallace,byMr. William R. Ray,of San Francisco,Calif., andMessrs. F. M: RohrerandW. F. Cogswell,both of NewYork City, for the Employer.'Mr. Leonard J. Bloom,of San Francisco, Calif., andMessrs. MeyerSchifrinandThomas Hill,both of New York City, for the Petitioner.Mr. Pete Smith,of San Francisco, Calif., andMr.William Stand-ard, by Mr. Herman Rosenfelt,of New York City, for the Intervenor.DECISIONANDDIRECTION OF ELECTIONSUpon a petition filed in Case No. 20-R-1132, a hearing was held atSan Francisco, California, on August 2 and 5, 1946, before Louis R.Mercado, hearing officer.Subsequently, the Petitioner filed an addi-tional petition in Case No. 2-R-7389.By Order dated February 19,1947, the Board directed that the two cases be consolidated and that therecord in Case No. 20-R-1132 be reopened.A consolidated. hearingwas thereafter held at New York City on April 10, 1947, before DanielBaker, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,1At the hearing in Case No. 20-R-1132, the Intervenor was granted leave to intervene,over the Petitioner's objections that the Intervenor had made no showing of interest. InCase No. 2-R-7389, prior to its consolidation with the former case, the Intervenor sub-mitted evidence of its showing of interest.The Intervenor's showing in Case No.2-R-7389is sufficient for the purpose of the consolidated proceeding.At the 1946 hearing, the Intervenor requested a 6-month adjournment for the purposeof preparing for the hearing.At the consolidated hearing,however, the Intervenorstated that it had no further statement to make in connection with this matter, andraised no objection to proceeding with the instant hearing. In view of that circumstance,the Intervenor's original request for an adjournment must be considered withdrawn.The Employer moved at the first hearing to dismiss the petition insofar as it appliedto vessels owned by the War Shipping Administration (sometimes referred to as the Mari-74 N. L.R. B., No. 37.174 GRACE LINE, INC.175Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERGrace Line, Inc., a New York corporation, is engaged in the businessof transporting freight and passengers on ships sailing on the highseas from various ports of the United States and the Canal Zone toother ports located chiefly in Central America, South America, andthe Caribbean area.The Employer operates approximately 68 vesselsin this service, such vessels being owned by the Employer or underbareboat charter to it.At the time of the consolidated hearing inthe instant proceeding, the Employer also operated 4 vessels undergeneral agency for the War Shipping Administration, but such vesselswere scheduled to be returned to the WSA by May 1, 1947.2The Employer does not deny, and we find, that it is engaged in com-merce within the meaning of the National Labor Relations Act.3II. THE ORGANIZATIONS INVOLVED 4The Petitioner 5 is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.National Maritime Union of America, herein called the Intervenor,is a labor organization affiliated with the Congress of Industrial Or-ganizations, claiming to represent employees of the Employer.time Commission) and operated by the Employer under general agency for the WSATheEmployer reiterates this position in its briefHowever, it was developed at the consoli-dated hearing that the Employer expected to retain all such vessels to the WSA by May1,1947, and subsequently the Employer informed the Regional Duector that it was nolonger operating any ships under general agencyOn this state of facts, no employeeswoiking on such ships are inAuded within the units hereuiatter found appropriate.Therefore, it becomes unnecessary to pass upon the Employer's motion=See footnote 1,supraJSee11ottei of Grace Line, Inc .2 N L R B 3094At the 1940 Mean rug in Case No 20-R-1112. National Union of Marine Cooks & Stew-ards, CIO, moved to intervene, and this motion was grantedHowever, this organization,by letter dated -Larch 19, 1947, to Hearing Officer Baker informed the Board that it Raswrthdr,rivrng from the consolidated proceeding and disclauued anv tuither interest in thematterThe name of the Petitioner appears in the captions as set north in its respective peti-tions and all tornial papers in these casesAt the 1940 hearing in Case No 20-R-1132,the Pet,tionei, without objection, amended its petition to show its full name as AmericanMerchant Marine Staff Officers Association, Inc, affiliated with the Seafarers Interna-tional Union of North America, A F of L In our Direction of Elections, we shall usethe mime used by the Petitioner in Case No 2-It-7389, which was instituted after themotion to :intend was made with the piovision that the Petitioner may notify the RegionalDirector of a desire to appear on the ballot under another name755420-48-vol 7413 176DECISIONSOF NATIONAL LABOR RELATIONS BOARI)III.THE QUESTIONCONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the, meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Petitioner now requests a unit of all chief pursers, pursers,senior assistant pursers, senior assistant pursers-pharmacist mates,.junior assistant pursers, junior assistant pursers-pharmacist mates,surgeons, assistant surgeons, pharmacist hates, and all other em-ployees holding ratings under the Staff Officers Act and employed onallvessels owned or operated by the Employer, including vesselsoperated by it as general agent for the War Shipping Administra-tionsAll parties agree that any unit found appropriate should beNation-wide-that is, it should embrace the eligible categories of em-ployees working on the Employer's ships regardless of the, locationof their home port or the course of their voyage. The Intervenor isagreeable to the inclusion within an appropriate unit of the variouscategories of workers sought by the Petitioner, except that it wouldexclude surgeons.The Employer takes the position that pursers onpassenger vessels (sometimes referred to as chief pursers) have super-visory authority warranting their exclusion from any unit of otherpursers, and also seeks the exclusion of surgeons. It also maintainsthat any unit found appropriate should exclude any employees work-ing on ships operated by the Employer as general agent for the WarShipping Administration.-°It appeared at the 1947 consolidated hearing that, of the variouscategories set fortth in the petition, the Employer had in its employoiily piuusers, assistant pursers, and surgeons.Some of the pursersstationed on passenger vessels were often referred to as chief pursersby reason of their classification as such under the so-called Staff Of-ficers Act of 1939,$ and it is these pursers who, according to the Em-'The Petitioner's first petition,filed in 1944(Case No 20-R-1132),sought a unit ofemployees on all the Employer's ships, but at the 1946 hearing the hearing officer granteda motion by the Petitioner to amend this petition so as to limit the alleged appropriateunit to employees on vessels whose articles are signed on the Pacific Coast or at any PacificCoast port or whose home port is on the Pacific CoastThe petition in Case No 2-it-7389sought it unit of employees on vessels of the Employer's Atlantic Coast and Gulf operationsSnice it appears that the Employer is not presently operating any ships for the WarShipping Administration (see footnote1,supra),employees on such ships will be-ex-eluded from the units hereinafter found appropriate.8 August 1, 1939, c 409, § 1, 53 Stat 1145, as amended September 24, 1941, c 416, 35Stat 729, 46, U S. C. A. § § 242-248, mel GRACE LINE, INC.177plover's argument, have such great supervisory and managerial au-thority as to warrant their exclusion from any unit of pursers. - Sincethe Employer does not have on its pay roll any senior assistant pursers,senior assistant pursers-pharmacist mates, junior assistant pursers,,junior assistant pursers-pharmacist mates, pharmacist mates, or as-sistant surgeons, we shall limit our consideration of the appropriate,unit to the categories of chief pursers, pursers, and assistant pursers,,as well as surgeons.The Employer operates a fleet of some 68 vessels, of which 11 are'combination passenger-cargo boats and 57 are freighters.A purserand an assistant purser are assigned to each of about 10 of the freight-ers, a single purser works alone on 30-odd other freighters, while theremaining freighters carry no pursers.The Employer does not dis-pute the inclusion of all these pursers and assistant pursers withinan appropriate unit.On each of 2 passenger vessels,° there is a chiefpurser as well as 7 pursers under him ; on the other 9 passenger ships,a chief purser and 2 pursers.Each of the passenger vessels also carriesa surgeon.The Employer argues that each of the chief pursers not only super-vises the work of the other pursers on the passenger vessels, but alsoacts as its direct representative carrying out management policy inso-far as passengers are concerned, as Well as handling financial matters.and dealing with shore officials-duties which are not required ofany pursers on freighters.However, the Board has frequently set,up units in the maritime industry which include supervisory em-ployees, in view,of the universal custom in that industry whereby suchemployees are covered by collective bargaining contracts 10 Such units-would be appropriate even if there were no showing of local collectivebargaining history in a particular area.',The chief pursers do not appear to exercise a sufficient amount of-independent judgment in effectuating company policy to confer man-agerial status upon them12Furthermore, the chief pursers on pas-senger vessels have interests, working conditions, and living quartersq One of these two vessels apparently was not being operated at the time of the consoli-dated hearing.10 SeeMatter of Midland Steamship Line, Inc,53 N. L R. B 727, and cases cited;Matter of Standard Oil Company of California,67 N L R. B 506. The Board has ex-plained that it uses the phrase "maritime trade," "in a commonly accepted sense to em-brace an entire industry and the crafts associated therewith,including not only oceangoing,coastwise. and Great Lakes water-borne traffic, but inland waterway traffic as wellMatter or Jones if Laughlin Steel Corporation,54 N L R B 679,682.It is, therefore,mimateiial that most of the units established by the Board have been among employeeson Gieat Lakes vessels rather than among employees engaged in ocean-wide shippingU Matter of JonesifLaughlin Steel Corporation,supra.We note,in this connectionthat the vaiious labor organizations in the maritime field are active among all types ofshipping and carry on their activities on a Nation-wide basisSee Wissman,The Mm timeIndustry,chap3,passim.11CfMatter of Southern CaliforniaEdisonCompany, Ltd,63 N. L. R. B 756. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDon board ship so similar to those of the other pursers on the Em-ployer's various passenger and freight ships, and have such close con-tact with the pursers they supervise, that the inclusion of both groupswithin one unit seems warranted; and it does not appear that thespecial duties of a chief purser are of such a nature as to eliminate thecommunity of interest he necessarily has with the other pursers on thesame vessel. It is significant that all categories of pursers, regardlessof title or duties, must be registered under the provisions of the StaffOfficers Act, and are subject to the various requirements set, forth inthat statute.In view of all the foregoing, we shall establish anappropriate unit comprising the Employer's chief pursers, pursers,and assistant pursers.There remains for consideration the inclusion of surgeons in thepursers' unit.The Employer and the Intervenor oppose the Peti-tioner's contention that these surgeons should be included within anyunit of pursers.The Petitioner requests that, should the Board ex-clude surgeons from the pursers' unit, a separate unit of surgeons beestablished; this position is likewise opposed by the Intervenor andapparently also by the Employer.There is one surgeon on each of the Employer's passenger-cargo ves-sels.On board ship, the surgeon is subordinate only to the master,and is responsible for the health of the passengers and crew and formaintaining proper sanitary conditions on board.The surgeon hasno regular office hours and is subject to call at any time by the passen-gers and crew.He is paid on a monthly basis. Although the medicaldivision, in which the surgeon is located, is an established part of theStaff Officers Department, which also encompasses pursers, by reasonof the provisions of the Staff Officers Act of 1939, the interrelation-ship of the surgeon's work and the work of the purser's division issomewhat limited, being confined to the processing of the surgeon'sreports and to mutual cooperation during the vessel's clearancethrough quarantine.For the most part, the surgeon and the pursersperform entirely different types of work and do not ordinarily consulteach other.In view of these circumstances, we are of the opinionthat the surgeons constitute a true professional group which shouldnot be included in the same unit with pursers, but rather iii a sepa-rate unit.To deny such a separate unit would be to deprive theseprofessional employees of their right to choose collective bargainingrepresentatives under the Act, if they should desire them.t3We shall,therefore, establish a separate unit of all surgeons working on the Em-ployer's ships 1413 See, eg, matter of Alumnunn Company of America, et al,62 IN L R B 31S,hatterof ContinentalSteel Coiporatxon,61 IN L R. B. 9714The Intervenor stated at the hearing that it didnot desireto appear on the ballot inany election held in a separate unit of surgeons. GRACE LINE, INC.179We find that all pursers and assistant pursers employed on vesselsowned and operated by the Employer, including chief or supervisorypursers on passenger-cargo vessels, but excluding employees on allvessels operated by the Employer -as general agent for the UnitedStatesMaritime Commission, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.We further find that all surgeons working on vessels owned andoperated by the Employer, but excluding surgeons on all vessels op-erated by the Employer as general agent for the United States Mari-time Commission, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot, subject to thelimitations and additions set forth in the Direction.The Petitioner and the Employer both request that any electionsheld among the Employer's workers be conducted by mail, whereas theIntervenor desires manual balloting.As this is a maritime election,we hereby authorize the Regional Director for the Second Region,under whose direction the elections will be held, to utilize mail ballot-ing whenever, in his opinion, expedience will be served thereby, andto determine the period of time in which receipt of ballots so castwill be accepted.Because there is little turn-over among the employees involvedherein, all of whom are paid on a monthly basis, we see no reason togrant the Intervenor's request that a day certain be used to determinevoting eligibility.We should instead utilize the pay-roll period im-mediately preceding the date of the Direction as the basis for ascer-taining eligibility to vote.We shall also provide that the elections be held as soon as possible,but not later than90days, instead of 30 days, from the date of theDirection, inasmuch as our agents may require more than the usualtime to lay the groundwork for the holding of the elections.DIRECTION OF ELECTIONS 15As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Grace Line, Inc., New YorkCity,separate elections by secret ballot shall be conducted as early aspossible, but not later than ninety(90) days from the date of thisss Any participant in the elections herein may,upon its prompt request to, and approvalthereof by,the Regional Director, have its name removed from the ballot. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDDirection, under the direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the units found appropriate in Sec-lion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whoslid not work during said pay-roll because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, to determine :(a)Whether the employees in the pursers' unit, described in Sec-tion IV, above, desire to be represented by American Merchant MarineStaff Officers' Association, affiliated with the A. F. of L.,16 or by-National Maritime Union of America, CIO, for the purposes of collec-tive bargaining, or by neither; and(b)Whether or not the employees in the surgeons' unit, describedin Section IV, above, desire to be represented by American .MerchantMarine Staff Officers' Association, affiliated with the A. F. of L.,17 forthe purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.16The Regional Director is hereby authorized to determine whether this labor organiza-tion (the Petitioner herein) shall appear on the ballot under another name, should thePetitioner file with him a request for such change within 10 days of this Direction.14,Tbid.